IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,072-01


                     EX PARTE KENNETH LASHON GREEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR38038 IN THE 385TH DISTRICT COURT
                             FROM MIDLAND COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

sexual assault and sentenced to four years’ imprisonment for each count, to run consecutively. The

Eleventh Court of Appeals affirmed his conviction. Green v. State, No. 11-11-00273-CR (Tex. App.

— Eastland, August 30, 2013).

        Applicant contends, among other things, that this Court improperly dismissed his pro se

petition for discretionary review as untimely filed. We remanded this application to the trial court
                                                                                                      2

for findings of fact and conclusions of law.

       The trial court has obtained an affidavit and attachments from a Program Supervisor of the

Mail System Coordinators Panel of TDCJ-ID. Based on that affidavit, it appears that Applicant

placed his petition for discretionary review in the prison mail system on November 29, 2013, and

that it was properly addressed to the Clerk of this Court. The petition was delivered to the United

States Postal Service on December 2, 2013, and received by this Court on December 5, 2013.

Because the petition was due on December 2, 2013, and because Applicant placed it in the prison

mail system before that date, this Court erred by dismissing the petition as untimely filed. See Taylor

v. State, 424 S.W.3d 39, 44 (Tex. Crim. App. 2014).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-11-

00273-CR that affirmed his conviction in Cause No. CR38038 from the 385th District Court of

Midland County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered:     April 1, 2015
Do not publish